Mr. Justice MacLeary
delivered the opinion of the Court as follows:
This is an appeal from the District Court of Mayagtiez, in which the defendant was tried before a jury and found *343guilty, and sentenced by the court to the punishment of two years in the Penitentiary at hard labor, and payment of the costs of the proceeding. The facts of the case appear from the record to be as follows:
“That on the night of the 6th of April of the present year, 1903, the accused was in the store of Bonifacio Ortiz, in the barrio of Bajuras in the jurisdiction of Cabo Rojo, and after having asked to buy some loaves of bread, because Ortiz remembered that he was indebted to him in some cents, on account of other goods purchased days before, provoked and challenged him and dismounting from the horse on which he was riding drew a revolver which he carried, and discharged it into the dwelling-house where Bonifacio Ortiz was, without wounding him, but breaking the globe of a lamp in said house.”
There was no bill of exceptions taken on the trial, and the defendant and appellant is not represented in this- court.
From a careful examination of the whole record, and all the circumstances of the case, it appears that all the requirements of the Code of Criminal Procedure have been complied with and that the sentence is just; it appearing from the Tacts proven that he is undoubtedly guilty of an assault with a deadly weapon.
No reason appearing to set aside the judgment of the court below, the same should be

Affirmed.

Chief Justice Quiñones and Justice Hernandez concurred-
Mr. Justice Sulzbacher dissented.
Mr. Justice Figueras did not sit at the hearing of this case.